Order entered November 26, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01300-CV

                        IN RE STAN KEITH ODAM, Relator

               Original Proceeding from the 15th Judicial District Court
                                Grayson County, Texas
                          Trial Court Cause No. 07-1369-015

                                       ORDER
                      Before Justices Bridges, Molberg, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   CORY L. CARLYLE
                                                        JUSTICE